

117 HRES 75 IH: Supporting the goals and ideals of Dominican Heritage Month.
U.S. House of Representatives
2021-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 75IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2021Mr. Espaillat (for himself, Mr. Castro of Texas, and Mr. Vicente Gonzalez of Texas) submitted the following resolution; which was referred to the Committee on Oversight and ReformRESOLUTIONSupporting the goals and ideals of Dominican Heritage Month.Whereas the House of Representatives is proud to recognize and commemorate Dominican Heritage Month, an observance that celebrates the contributions of Dominican Americans;Whereas, in keeping with its time-honored traditions, we recognize and pay tribute to those who foster cultural pride and enhance the profile of diverse communities across the United States;Whereas since the initial wave of Dominican migration in the 1960s to the most recent arrivals of today, Dominicans have worked hard to contribute to the national identity of the United States, educating people on their customs and enriching the quality of the Nation’s shared future;Whereas the Dominican Republic enjoys a well-built relationship with the United States on trade and investment that has expanded since the Dominican Republic-Central America-United States Free Trade Agreement (CAFTA–DR) entered into force on March 1, 2007;Whereas contributions from Dominican Americans can be found in every facet of United States life, including fashion designer Oscar de la Renta, Pulitzer Prize winner Junot Diaz, Secretary of Labor Thomas Perez, and baseball giant David Ortiz, known as Big Papi;Whereas many of the hemisphere’s first institutions were established on the shores of the Dominican Republic, including the first cathedral and the oldest university;Whereas Dominicans are freedom loving people who first began their campaign for their independence in 1831 under the leadership of Juan Pablo Duarte, who formed a secret political military organization named La Trinitaria (The Trinity) that led to the end of the Haitian occupation and transformed the Dominican Republic into an independent, self-sufficient nation;Whereas, after the long and hard-fought campaign for freedom from Haiti, a ceremonial musket shot fired on February 27, 1844, marked the Dominican Republic’s first official Independence Day;Whereas it is appropriate that the United States reserve the period between January 21 to February 27 to celebrate and honor Dominican heritage;Whereas it would be befitting to celebrate Dominican heritage beginning on January 21, The Day of the Procession of Altagracia, the Dominican Republic’s most important religious celebration;Whereas it would also be befitting to end the period of Dominican heritage on February 27, the Dominican Republic’s Independence Day;Whereas it would give the Nation the opportunity to acknowledge and applaud the economic, cultural, and social contributions Dominican Americans have made to the United States; andWhereas it would also give the Nation an opportunity to consider the many Dominican achievements, on the island and in the United States: Now, therefore, be itThat the House of Representatives—(1)supports the goals and ideals of Dominican Heritage Month;(2)supports the establishment of a national month of Recognition for Dominican Americans to honor the Dominican people and their contributions; and(3)urges the people of the United States to observe a national month of recognition for Dominican Americans with appropriate ceremonies, programs, and activities.